PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/533,089
Filing Date: 21 Dec 2017
Appellant(s): NYXOAH S.A.



__________________
Joshua Hoggard, Reg. No. 69,039
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed April 18, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated April 13, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 38-49 and 51-53 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.
Claims 38-49 and 51-53 are rejected under 35 U.S.C. 101 because the disclosed invention is inoperative and therefore lacks utility.  
Claims 38-49 and 51-53 are rejected under 35 U.S.C. 103 as being unpatentable over Uchida (US 21012/0212074) in view of Paul (US 8,149,064).
Claims 43-45 and 52 are rejected under 35 U.S.C. 103 as being unpatentable over Uchida in view of Paul and the applicants’ admitted prior art (“APA”; fig 1, par 68-72 of the pre-grant publication – corresponds to pages 10-11 of the original specification). 

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.    
Claims 38-45 and 52-53 are rejected under 35 U.S.C. 103 as being unpatentable over Uchida in view of Lisuwandi (US 2014/0097791).
Claims 38-42 and 53 are rejected under 35 U.S.C. 103 as being unpatentable over Kesler (US 2013/0200716) in view of Lisuwandi.
Claims 38-42, 46-49 and 51-53 are rejected under 35 U.S.C. 103 as being unpatentable over Kesler in view of Paul.
Claims 43-45 and 52 are rejected under 35 U.S.C. 103 as being unpatentable over Uchida in view of Lisuwandi and APA, alternatively over Kesler in view of Uchida and APA, or alternatively over Kesler in view of Paul and APA. 

(2) Response to Argument
Summary:
The claims are directed a control circuit for a base station that comprises two halves.  The first half is the evaluation device and its control functionality (last three paragraphs of claim 38).  The evaluation device was the focus of the original claims (see preliminary amendment filed 12/21/17).  The evaluation device limitations were cited as obvious over Uchida.  The Appellants do not dispute this art limitation analysis.  The second half is the electric resonant circuit and the two voltage sources, which are the subject of this Appeal. 
The electric resonant circuit of claim 38 is an inverter that inputs DC power and provides an AC output as shown in figure 3 and disclosed in the specification on pages 12-13.  The specification discloses the claimed electric resonant circuit is a switching circuit with two components (304, 306) and a middle node (308) that is connected to the resonant LC circuit.  Figure 3 shows that DC voltage is input from the top (Ub), switching signals (US1, US2) are provided from the left, ground connections (┴) are along the bottom, and an AC output (the top of 314; labeled as voltage u(t)).  
The Specification provides two execution examples for what to put inside components 304 and 306, including an amplifier (specification, page 13, lines 1-10) and a transistor (specification, pages 13, lines 10-17).  
When using transistors, Figure 3 forms a Class D amplifier (see figure i, below).  Using the limited guidelines provided by the Applicants, the skilled artisan can simply plug transistors into 304 and 306 to produce a working circuit.  The transistors have three terminals (source, drain, gate) that match up perfectly with the three terminals of components 304 and 306.  As noted by the Appellants, their figure “illustrates that each of the first and second components 304, 306 includes an [sic] voltage source, an input voltage, and an output (Brief, page 10, lines 1-2, emphasis added).  There is no issue with placing a three-terminal transistor into a three-terminal component. 

    PNG
    media_image2.png
    184
    311
    media_image2.png
    Greyscale

Figure i
The Examiner notes that for this embodiment, the bottom of 306 must be ground.  This is the common configuration of a Class D amplifier.  This is further supported by the fact that the bottom connection of 306 and the negative potential below the resistor have the same icon (┴) in Figure 3.  The skilled artisan would have understood that these two potentials are the same and that they are ground. 
Turning the amplifier embodiment, the specification states, “In the execution example shown here, the first electric component 304 is a first amplifier, the second electric component 306 is a second amplifier” (page 13, lines 1-2).  The specification flatly states that the components are amplifiers.  The same components that can be transistors can also be amplifiers without any modifications.  The use of “is a [] amplifier” precludes the need to modify the figure before it is operable. 
This is where problems arise.  The Board will note that the Class D amplifier has four terminals, including: 1) DC voltage source; 2) switching signal input (interpreting the two signal inputs for the two transistors as one terminal); 3) ground; 4) AC output.  The Examiner rejected the claims under §112(a) because the originally filed specification does not provide written description support for how to modify Figure 3 to successfully place amplifiers into components 304 and 306.  The Examiner rejected the claims under §101 because any conceivable design to insert amplifiers directly into 304 and 306 (without modifying Figure 3 first) was inoperable.  The Examiner maintains that it is not possible to place four-terminal amplifiers into the three-terminal components shown in Figure 3.  The Appellants do not successfully rebut this position. 
The Examiner provided the Appellants with a step-by-step analysis, including annotated figures, to indicate how the terminals do not align (see Non-Final Rejection 12/8/20, pages 3-12; and incorporated in the Final Rejection, see bottom of page 7).  That discussion can be best summarized with Figure ii, below.  An amplifier has four terminals while the components (304 or 306) each only have three.  The specification does not provide any guidance for how to overcome this mismatch.

    PNG
    media_image3.png
    702
    1120
    media_image3.png
    Greyscale

Figure ii
In the Non-Final Rejection, the Examiner presented three options for how this could be interpreted (Figure A is not included because it does not actually show how the amplifier could be connected).  Figures B and C (Non-Final, pages 7 and 9) attempt to make the terminals align by omitting some connections.  The Examiner agrees that these would be inoperable.  By not modifying figure 3, the amplifiers include an extra terminal that does not match up to the three of components 304 and 306.  This would result in an inoperable device.  Thus, supporting the §101 rejection. 
Figure D (Non-Final page 11) shows how an operable circuit can be conceived, but it does so by adding a fourth terminal to the components.  Namely, component 304 has an extra ground and component 306 has a direct connection to Ub.  Only by adding extra connections, that aren’t disclosed in the specification, can the skilled artisan produce a working device.  The §112(a) written description rejection is supported because these modifications are not disclosed in the application as filed. 
The drawings and specification were objected to for similar issues.  They do not disclose what is necessary to produce a working device.  
The art rejection cites Paul for its explicit teaching of two distinct amplifiers connected to a common output and resonant circuit (col. 5, line 65 to col. 6, line 1).  Paul clearly discloses that figure 7 shows one amplifier and that figure 8 shows two (where each is distinct from the other).  The two Paul amplifiers connect to a common electro-conductive connection (Vo) and share a resonant circuit (L3).  

Response to Arguments (headings below match the letters used in the Brief):
A.	Examiner failed to provide evidence.
	This paragraph is entirely conclusory and based on generalities.  It does not list any limitations that the Appellants contend is not supported by evidence.  The §112(a) and §101 rejections are supported by a thorough analysis that cites to the specification and includes annotated figures for ease of discussion.  The §103 rejection is supported by citations to prior art publications.  
B.	§112(a) written description requirement.
The Appellants note that the wording of the claim is present in the specification (Brief, pages 7-8, bridging paragraph).  As discussed above, the specification discloses that amplifiers are to be put into components 304 and 306 of figure 3 as is (i.e. without additional modifications).  The Examiner’s analysis above and in the previous two Office Actions (12/8/20 and 4/13/21) has shown that this design is not possible.  The amplifier embodiment is only operable when modifications are made to Figure 3.  These modifications have no written description support in the originally filed specification.  
The Appellants contend that the specific connections between amplifiers and components are immaterial because they’re not being claimed (Brief, page 8, first full paragraph).  This is not persuasive because the skilled artisan would understand that the connections must be made for the device to be operable.  The amplifier is not just physically placed inside 304 and 306, it must be electrically connected in a specific manner to produce a working device.  “To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention” and “possession may be shown [] by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention.”  MPEP §2163(I).  The Appellants’ specification flatly states that each of components 304 and 306 is an amplifier or a transistor and does not disclose any modifications are needed to alternate between the two embodiments.  The specification and figure 3 do not show “sufficient detail” to indicate that the Appellants had possession of a two-amplifier circuit. 
The Appellants produce a series of modifications that are required to be made in order to successfully place amplifiers into components 304 and 306.  
The first modification is where the Appellants replace only one ground connection ┴ and state, “Figure I also include the DC voltage source that supplies power to the second component 306.8” (Brief, page 9).  The Footnote cites the Scherz textbook on Brief page 19.  
The Board will note that the node below 306 and the node below the load resistance have the same icon ┴.  This is common nomenclature in the art to indicate that they are the same potential.  There is no dispute that the potential below the resistor (314) is ground.  This must mean that the potential below 306 is also ground.  
The original specification referred to the potential below 306 as “mass” (see pages 12-13, bridging paragraph).  The Examiner objected to this term, and in response, the Appellants changed “mass” to “voltage source” (amendment filed 11/9/20).  The Examiner notes the following inconsistencies in the Appellants’ reliance on Scherz.  First, the Appellant’s shape (┴) is upside-down as compared to what Scherz identifies as a voltage source, a T with its flat side on top.  Second, the Appellants’ figure 3 already includes an arrowed line to indicate a voltage source.  Even with the arrow being backwards (Brief, page 9, footnote 7), the Appellants’ have clearly indicated that they intend to designate voltage sources with an arrowed-line.  Figure 3 does not show that the DC source (Ub) is represented with a T.  If the Appellants had intended to use ┴ as a voltage source, they would have used it above 304 to indicate the battery supplying Ub. 
Third, the Appellants have not provided any reasonable explanation for why only the one ┴ below 306 is made to be a voltage source while the other one (below R(t)) is left as ground.  The Appellants’ response (Brief, page 19, footnote 10) is not a sufficient rebuttal to explain why the amendment is proper.  No skilled artisan would use ┴ for two different voltage potentials in the same figure. Furthermore, when components 304 and 306 are transistors, both ┴ are clearly ground in both locations. 
The Appellants state “that the as-filed specification’s silence regarding the grounds in [sic] an indication that nothing should be done with the grounds.  Instead, the grounds should be left as grounds” (Remarks, 4/5/21, page 12, lines 8-9, emphasis added).  But the Appellants are clearly changing one ground to be a voltage source.  The Appellants can’t change a ground and also argue that grounds should be left alone.  The Appellants have not presented any evidence to indicate that they had possession of a ┴ node that is both a ground (transistor embodiment) and a DC voltage source (amplifier embodiment).  The Appellants also do not present any evidence to support their position that ┴ changes to be a DC voltage source, but not for every instance it is used in the figure. 
The Appellants contend that “the voltage sources come in from [] the bottom of the second component 306” (Brief, page 12, lines 2-3).  ┴ is ground when 304 and 306 are transistors, and there is no written description support in the specification for changing it to be a voltage source “from the bottom” only during the amplifier embodiment.  The skilled artisan would not have the same icon represent different voltage potentials in the same figure.  
On page 10, the Appellants reproduce a Class E amplifier in Figure II.  The Examiner notes that the two amplifiers (D and E) are sufficiently similar that any arguments made regarding one would apply equally to the other (see also Brief, page 13, first full paragraph). 
The Examiner notes an error in Figure III (Brief, page 11).  The AC voltage output of the class E amplifiers is across the output resistors.  This means the positive potential is on the side of the resistor nearest the resonant circuit (not on the ground side).  This error does not appear to affect the following analysis.
The second modification made by the Appellants is found in Figure III.  The Appellants state, “the class E amplifier of Kiri each include a voltage source, a [sic] input voltage, and an output.” (Brief, page 11, lines 3-5).  But the Appellants are omitting the ground connection as the amplifier has four terminals.  To accommodate this mismatch, the Appellants have added a ground connection to the bottom of 304.  “Appellant notes that Figure III was drafted to appear as close as possible to Figure 3 of the present application.” (Brief, pages 11-12, bridging sentence).  But Figure III adds a fourth terminal to 304 to create ground connections that doesn’t exist in Figure 3.  This was not disclosed in the original specification.  The Appellants have not presented any evidence to indicate that they had possession of component 304 with a ground connection.  
The third modification is also found in Figure III, where the Appellants add a fourth terminal to component 306.  This fourth component is connected to ground, even though the component already had a ground connection (┴).  By switching grounds, what the Appellants are really doing is adding a voltage source. This would make Figure III similar to the Examiner’s annotated Figure D (Non-Final 12/8/20, page 11).  This figure has no written description support in the specification.  The Appellants have not presented any evidence to indicate that they had possession of component 306 with a direct connection to a DC voltage source.
“The Appellant notes that the function and structure of the class E amplifiers illustrated in Figure III are the same as the class E amplifier illustrated in Figure 3 of Kiri.” (Brief, page 12, top).  The Examiner agrees with this statement.  The problem is that changes must be made to the Appellants’ components 304 and 306 in Figure 3 (not that changes are or aren’t made to common amplifier).  This §112(a) issue is that undisclosed changes must be made to Figure 3; not whether changes are made to a Class E amplifier. 
The Appellants’ citation to MPEP §2164.01 is irrelevant (Brief, page 12, last paragraph), as they are discussing what the skilled artisan would know regarding Kiri and Class E amplifiers in general.  The issue at hand is whether the skilled artisan would understand that the Appellants had, in their possession at the time of the earliest priority date, the specific knowledge for how a common four-terminal Class E (or D) amplifier would properly fit into the disclosed three-terminal components 304 and 306. 
The Appellants’ highlighted conclusion is without merit (Brief, middle of page 12).  The Appellants state that their placement of a class E amplifier into figure 3 accomplishes “i.e., keeping the voltage sources the same, the input voltages the same, and the outputs the same” (bold removed).  The Examiner has noted three distinct modifications that the Appellants had to make in order to change Figure 3 to suit the amplifier embodiment.  The Appellants have not kept their figure “the same”.  Substantial changes are needed to be made, including adding new connections and then substituting one ground ┴ while leaving the other untouched.  None of these changes are disclosed in the originally filed application.  
“Appellant argues that it is well within the preview [sic] of a person having ordinary skill in the art [] to handle two grounds without detailed instructions.” (Brief pages 12-13, bridging sentence, emphasis added).  Here the Appellants admit that there are no instructions for making the necessary modifications.  The Appellants are relying entirely on the belief that the skilled artisan would have understood the need to make the necessary modifications, listed above, without any guidance.  Not only do the Appellants not provide any guidance, but the disclosure clearly directs the skilled artisan away from even considering modifications.  The specification states that 304/306 “is” an amplifier (not that they can be modified to be amplifiers).  
The Appellants are only arguing what the skilled artisan would have known about Class E amplifiers in general.  They have not presented any evidence to support their position regarding what the skilled artisan would have known regarding amplifiers in Figure 3 itself.  Arguments of counsel cannot take the place of factually supported objected evidence.  See, e.g., In re Huang, 100 F.3d 135, 139-140 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705 (Fed. Cir. 1984).
“The Appellants note that it does not take an expert to insert amplifiers into the boxes [] 304, 306 without needing detailed instructions.” (Brief, page 13, last paragraph).  The Examiner disagrees, as the Appellants were required to make three modifications to Figure 3 to make the amplifier insertion possible and the device operable.  The specification does not disclose these modifications or that any changes are necessary. 
The Examiner notes that there is a difference between the Appellants’ filed specification and what they are arguing was filed.  The Appellants have filed a specification that states “the first electric component 304 is a first amplifier, the second electric component 306 is a second amplifier” (page 13, lines 1-2, emphasis added).  This indicates that Figure 3, as is, can accept a four-terminal amplifier.  No indication is provided that modifications are necessary.  A future reader will have to take it upon themselves to: 1) attempt modifications despite the disclosure that 304/306 already “is” an amplifier; 2) switch less than all grounds (┴) with a voltage source; 3) add a fourth terminal to accommodate newly added ground connections for 304; and 4) add a fourth terminal to create a new ground different from the one that was taken away in the first modification.  
What the Appellants are arguing exists in the specification is the lack of guidance, which would prompt the skilled artisan to taken it upon themselves to known when and how to modify Figure 3.  This position has no merit, as demonstrated above.
“Information which is well known in the art need not be described in detail in the specification”. (Brief, page 13, bottom, citing MPEP §2163(II)(A)(2)).  But the Appellants’ “well known” analysis is limited to what is generally known about Class E (and D) amplifiers.  The skilled artisan would know that they have DC inputs, switching input(s), ground connections and an AC output.  But what is not described in detail in the specification is how to fit this four terminal amplifier into the three-terminal components 304 and 306.  The issue is not whether the skilled artisan would know how to operate a class E amplifier without having it explicitly described – the issue is whether, just by stating “the first electric component 304 is a first amplifier, the second electric component 306 is a second amplifier”, does the specification provide written description support to indicate that the Appellants had possession of such a circuit.  The Examiner’s position is that because the specification is so explicit (304/306 “is” an amplifier), it precludes the argument that the written description would inform the skilled artisan of the need to modify the figure.
The Appellants then address the Examiner’s comments in the §112(a) rejection (Brief, beginning at the top of page 14).  
Regarding the “or” sentence on page 12, the phrase “enclosed by the half-bridge” says nothing about electrical connections.  It is not an equivalent term to the first two options, which are the only ones that recite electrical relationships.  Transistors within 304 and 306 would form “a half bridge”.  Having amplifiers within 304 and 306 is not a half bridge; thus, the other option must apply – “series connection of the first electric component 304 and a second electric component 306”.  
Alternatively, when 304 and 306 are transistors, they are clearly in series between the battery (Ub) and ground (┴).  Replacing components internal to 304 and 306, without modifying the rest of the figure, would not change this series connection. 304 and 306 would remain in series between Ub and ┴ (ground).  The Appellants’ figure III only shows the amplifiers in parallel because modifications were made to the figure (added 4th terminals, changing one ground to be a voltage source).
The Appellants contend that the Examiner’s annotated figures (A-D) “appear to be made in a vacuum without considering the disclosure of the present application or the knowledge of a person having ordinary skill in the art” (Brief, page 16, top).  Any review of the Non-Final Rejection would show that this has no merit.  Further, the Appellants have already acknowledged that “the as-filed specification discloses nothing about these grounds.” (Brief, page 12, lines 2-3 of the last paragraph).  The Examiner has noted that the specification flatly states that each of components 304 and 306 “is” an amplifier.  The Examiner followed the “guidance” provided by the specification.  The Appellants do not cite to any part of the disclosure that they contend was not considered.  
Regarding the knowledge of the skilled artisan, the Examiner’s analysis of figures B and C clearly acknowledges that they are inoperable and the skilled artisan would not consider them (Non-Final 12/8/20, page 7 top, page 8 top, page 9 top).  The purpose of these figures was to demonstrate how the Appellants’ specification does not disclose that amplifiers in 304/306 produces a working device.
“Logic dictates that inserting an amplifier into the first and second components 304, 306 would include keeping the voltage sources, the voltage signals, and the output the same.” (Brief, page 16, top, emphasis added).  The Appellants’ statement completely contradicts their entire argument on appeal.  The Appellants conclude that everything stays the same, yet their only explanation for how amplifiers fit into the component (Figure III) requires several modifications. 
Contrary to the Appellants’ remarks, an enablement rejection has not been made and would not be proper (Brief, page 16, bottom).  The Examiner (figure D) and the Appellants (Figure III) have each separately demonstrated how the skilled artisan could, without undue experimentation, conceive of a way to modify Figure 3 to make the amplifiers work within components 304 and 306.  The issue on appeal is whether the specification provides written description support of the modifications to demonstrate that the Appellants had possession of them.  The Examiner maintains that the specification does not.  The specification flatly states that 304/306 “is” an amplifier - not that the components could be modified to successfully operate while containing an amplifier. 
The Appellants’ arguments do not address the narrowness of the disclosure.  Because the specification explicitly states that 304/306 “is” an amplifier, the disclosure supports the interpretation that the Appellants only had possession of what is shown in Figure 3.  There is no indication, in the originally filed application, that the Appellants had possession of alternatives or modifications for Figure 3.  Adding these modifications now is the introduction of new matter.  The Board is requested to sustain the §112(a) rejection for lack of written description support. 

C.	§101 inoperable and lack utility (Brief, page 17). 
As discussed in the Answer and the Brief, modifications are required to be made to the components 304 and 306 in order to create an operable circuit with amplifiers.  The specification states “the first electric component 304 is a first amplifier, the second electric component 306 is a second amplifier” (page 13, lines 1-2, emphasis added).  This indicates that no modifications are necessary and the components are intended to be used as is.  The Examiner further argues that the underlined phrase would assure the skilled artisan that the figure is read and dissuade them from considering modifications.  
Placing a four-terminal amplifier into a three-terminal component (304, 306) will produce an inoperable device.  As the Examiner as demonstrated in Figure B and C (see Non-Final 12/8/20, pages 6 and 8), the device will not work if only three amplifier terminals are connected and the fourth is left open.  
The Examiner has presented substantial evidence that Figure III can only be formed by modifying Figure 3.  The Appellants appear to agree, as modifications are required to create their Figure III.  Without those modifications, the Figure 3 device will not be operable when it contains amplifiers inside 304 and 306.  
The Board is requested to sustain the §101 rejection.

D.	Objections to the drawings (Brief, page 17). 
Figure 3 shows that components 304 and 306 each have three terminals.  There is no figure that shows how a four-terminal amplifier would be connected within the components.  The Examiner has indicated (and the Appellants agree) that not connecting all of the amplifier terminals to the components’ terminals would result in an inoperable device.  The Appellants’ Figure III indicates that modifications are required.  But the specification explicitly states that “304 is a first amplifier” and “306 is a second amplifier” (see Brief, page 17, last three lines).  This language indicates that Figure 3 is the final produce and further modifications are not required.  
There is no figure that explicitly shows how amplifiers can be plugged into 304 and 306 without modifying the figures.  And there is no figure that shows what modifications would be required to made amplifiers operable.  Either rationale demonstrates that there is currently no figure that shows the claimed subject matter.  With no visual guidance, future readers would have to conduct their own experiments to figure out how Figure 3 can successfully operate using amplifiers.  

E.	Objections to the specification (Brief, page 18). 
The change of “mass” to “voltage source” is improper for two reasons.
First, it only changes ┴ for one instance (below 306).  It leaves the ┴ below resistor R(t) as ground.  This inconsistency is improper.  The skilled artisan would not have used the same icon to represent two different voltage potentials in the same figure.  No explanation has been forthcoming despite the Examiner’s objection. 
Second, when components 304 and 306 are transistors, ┴ is ground (Brief, page 10, Figure II).  There is no explanation in the specification, the remarks that accompanied the amendment, or the Brief to indicate how ┴ is supposed to change with the different embodiments.  And when it changes, the other ┴ is left alone.
The Examiner also notes that if ┴ were supposed to be a voltage source, it would be upside down.  The Appellants would have been presented a “T” with the flat side on top, as Scherz discloses.  
The Examiner also objected to the specification as omitting any of the necessary modifications (Brief, page 20, top).  Contrary to the Appellants’ assertion, Figure III includes “substantial modifications” (addressed above).  The Examiner repeats that the specification explicitly defines that each of 304/306 “is [an] amplifier” (page 13, line 1-2).  This implies that no modifications are necessary and the figure is ready as shown.
There are two options:
1)	The specification is correct.  This means that its narrow disclosure of the Figure 3 means that the figure is ready for amplifiers and no modifications are required.  As the Appellants argue, “nothing should be done with the grounds” (Brief, page 12, bottom) and “logic dictates that inserting an amplifier into the first and second components 304, 306 would include keeping the voltage sources, the voltage signals, and the outputs the same” (Brief, page 16, top). 
The Examiner has demonstrated that Figure 3 without modifications would produce an inoperable device (figures B and C from the Non-Final).  The Appellants agree that figures B and C are inoperable, although they dispute how these figures were derived from their Figure 3.  If the specification objection is improper, then the claims are clearly inoperable.  
2)	The specification is incorrect, because it does not explicitly list the modifications that are needed to change Figure 3 into Figure III.  There is no dispute that the modifications are not in the specification.  The Examiner notes that adding the modifications now is the introduction of new matter in violation of §112(a).  

F.	Objections to claim 48 (Brief page 20).
	The objection to claim 48 is not appealable. 

G.	This Rejection has been withdrawn.

H.	The §103 rejection over Uchida in view of Paul (Brief, page 22). 
The Appellants do not dispute the art limitation analysis citing Uchida (Brief, page 20, second paragraph under heading G; page 22, second paragraph under heading H).  
The Appellants argue “that transistors M1+, M2+, M1-, and M2- are not amplifiers nor does Paul appear to disclose that amplifiers may be used instead of transistors”. (Brief, page 22, last paragraph).  The second half of this sentence is irrelevant, as no “instead of” argument was ever made.  To the contrary, Paul explicitly discloses amplifiers, as shown by the Appellants.  The Appellants clearly state “Appellant notes that Paul discloses ‘a first amplifier’ and ‘second amplifier’” (Brief, page 23, penultimate paragraph citing Paul col. 5, line 65 to col. 6, line 1).  Thus, the Appellants recognize that Paul discloses amplifiers and not stand-alone transistors.  There is no need to address whether Paul (or the Examiner) is modifying transistors to be amplifiers.  
Regarding the first half of the Appellants’ sentence, the Examiner notes the full passage of the Appellants’ abridged citation on Page 23 is:
FIG. 8 shows a first amplifier (the positive side) comprised of switching devices M1+ and M2+, inductor L1+, capacitors C1+ and C3+, and a transformation network comprised of capacitors C2+ and C4+ and inductors L2+ and L3. A second amplifier (the negative side) is comprised of switching devices M1- and M2-, inductor L1-, capacitors C1- and C3-, and a transformation network comprised of capacitors C2- and C4- and inductors L2- and L3.
							(col. 5, line 65 to col. 6, line 1)
This section explicitly states that the Paul amplifiers are transistors “along with” inductors, capacitors and resistor.  The Appellants cannot both quote this exact passage and then argue that Paul only uses transistors.  Such a position has no merit.  While the art rejection only cites to the transistors, the evidence clearly shows that the Appellants were well aware of how Paul defines its amplifiers to include inductors, capacitors and resistors along with the cited transistors.  The Appellants’ own citations to Paul shows that their argument is baseless.  
Next, the Appellants argue that the Paul amplifiers are not “distinct” because they share L3 (Brief, page 23, penultimate paragraph).  This line of reasoning has no merit because it contradicts the express language of claim 38.  Claim 38 recites two distinct amplifiers and “a resonant circuit connected in series with each of the first electric amplifier and the second amplifier via the electroconductive connection”.  The art rejection cited to the electro-conductive connective as Vo (or alternatively as L4) and to the resonant circuit as L3 (or alternatively C4+, C4- and L3).  The claim requires that the two amplifiers share a common electro-conductive connection and resonant circuit.  This is exactly what Paul discloses.  The Appellants’ argument does not show any error in the art rejection.  
The Appellants do not otherwise argue against the combination of Uchida and Paul or separately argue against the rejection of the dependent claims 39-49 and 52-53.
The Appellants’ first argument is flawed.  They contend that the art rejection only cites Paul’s transistors, then contradict themselves by quoting the passage that proves that they understand how Paul defines its amplifiers.  The Appellants second argument contradicts the express claim language.  Paul cannot be disqualified as a reference because it discloses what is being claimed.  The Board is requested to sustain the rejection of the claims as obvious over Uchida and Paul.  

I.	This Rejection has been withdrawn.

J.	This Rejection has been withdrawn.

K.	§103 rejection over Uchida in view of Paul and APA (Brief, page 25; it is noted that the three alternative rejections citing APA have been withdrawn).
The specification discloses that the structure of Figure 1 is “conventional”, which makes it prior art (page 10, first sentence of the last paragraph).  Figure 1 is composed of entirely passive components and a generic AC source.  All of these components are known in the art and the specification indicates that placing them in this configuration is “conventional” and known.  The capacitor (120), inductor (130) and resistor (140) all react in known and predictable ways to the voltage placed across them and the current that passes through them.  This means that the equations describing how the components react are inherently included with naming the structure of the figure.  A capacitor cannot be separated from the equation describing how it reacts to AC power.  Same thing for an inductor and a resistor.
Further, the Examiner notes that there are no transitional phrases between the structure that is identified as “conventional” and the following equations describing how the structure reacts to AC power.  There is no phrase on page 10 that separates the known structure from the equations.  The Appellants’ position appears to be that the admitted prior art is the entirety of the last paragraph of page 10, except for the last sentence that begins to talk about voltages.  This position has no merit.  “conventional” in the first sentence means the admitted prior art is at least the entire paragraph.  A reading of the specification shows that it is not until the bottom of page 11 that the Appellants change topics and address that “Fig. 2 shows a control circuit [] according to an execution example.”  This is the only transition between Figure 1 being “conventional” and the introduction of Figure 2.  
The discussion of Figure 1 also describes the equations in passive terms.  The Appellants use phrases like “there falls a voltage”, “which causes flowing of an induction current”, “the resonant circuit can be described by the differential equation”, “characterize a frequency of the resonant circuit” and “is derived by” (specification pages 10-11). These equations clearly indicate inherent effects that describe how the Figure 1 passive components react to AC power.  
As the Appellants admit that the structure of Figure 1 is prior art, they have no standing to argue that the equations describing that same figure are not prior art.  The components are passive and react to AC power in a manner that can be expressed as an inherent equation.  The equation is not separable from the structure.  That the Appellants do not want to admit the equations are prior art does not change this fact.  
The Examiner has presented the Appellants with sufficient explanation as to how the term “conventional” is applied to page 10, last paragraph to page 11, penultimate paragraph and for why the equations are inherent.  The Appellants do not rebut these findings, except to generally disagree.  They do not set forth any citations to where “conventional” ends and “new” material begins.  The Appellants have not conducted any analysis of the specification’s language.  The Appellants have not presented any explanation to rebut the Examiner’s findings.  Arguments of counsel cannot take the place of factually supported objected evidence.  
The Board is requested to sustain the art rejections of claims 43-45 and 52.

Conclusion:
The Appellants have not sufficiently shown how the specification and Figure 3 disclose a workable device.  This means that the claims should be rejected under §101.  The alternative is that Figure 3 is operable once specific modifications are made.  But the Appellants do not provide any citations or evidence to show that they had possession of these modifications at the time of filing.  These modifications are clearly missing from the original disclosure.  Thus, the claims should be rejected under §112(a) as lacking written description support. 
That the specification includes the words “304 is a first amplifier” and “306 is a second amplifier” does not satisfy the written description requirement.  The evidence presented in this Answer and in past Actions demonstrates that the Appellants did not have possession of an operable execution example where 304 and 306 are amplifiers.  The Appellants have shown that modifications are required (see Figure III of the Brief).  They have not presented any evidence to demonstrate that they had possession of such modifications or for how the skilled artisan would have known to even consider modifications given the language of the specification. 
Regarding the art rejection, the Appellants arguments have not merit.  The Appellants have even cited to the very portion of Paul that indicates that the author considered M1+, M2+, M1- and M2- to be parts of amplifiers.  Paul’s two amplifiers then share an output and a common inductor (L3), as required by the claim.  The Appellants’ arguments fail to show any error in the art rejection.  If the structure of Figure 1 is admitted prior art, then so are the equations explaining how the components react to AC power.  No evidence to the contrary has been presented. 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ADI AMRANY/Primary Examiner, Art Unit 2836                                                                                                                                                                                                        
Conferees:
/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836        
                                                                                                                                                                                                /HELAL A ALGAHAIM/RQAS, OPQA                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.